            Case 1:18-cv-01831-ER Document 33 Filed 04/01/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


KENNETH GORDON, Individually and On Behalf
of All others Similarly Situated,

                                Plaintiff,
                                                                              ORDER
         - against -
                                                                        18 Civ.01831 (ER)
MIMEDX GROUP, INC., PARKER H. PETIT, and
MICHAEL J. SENKEN,

                                Defendants.


Ramos, D.J.:

         For the reasons stated in the parties' letters, Docs. 30 and 32, the Court's March 19, 2019

Opinion and Order is VACATED and the Clerk of the Court is respectfully directed to close the

case, 18 Civ. 1831.

         It is SO ORDERED.

Dated:     April 1, 2019
           New York, New York

                                                              Edgardo Ramos, U.S.D.J.
